This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   BANK OF AMERICA, N.A., as successor
 3   by merger to BAC HOME LOANS
 4   SERVICING, LP, f/k/a COUNTRYWIDE
 5   HOME LOANS, INC.

 6          Plaintiff-Appellee,

 7 v.                                                                            NO. 32,469

 8 PAMELA L. LIPPER,

 9          Defendant-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Valerie M. Huling, District Judge


12 Richard Leverick
13 Albuquerque, NM

14 for Appellee

15 Pamela L. Lipper
16 Albuquerque, NM

17 Pro Se Appellant

18                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant Pamela Lipper appeals an order granting the Plaintiff Bank of

 3 America, N.A. a writ of assistance to have the sheriff remove Defendant from a home.

 4 In our notice of proposed summary disposition, we proposed to affirm. Defendant has

 5 filed a memorandum in opposition, which this Court has duly considered. As we do

 6 not find Defendant’s memorandum persuasive, we affirm.

 7   {2}   In our notice of proposed summary disposition, we pointed out that Defendant

 8 had failed to timely appeal either the decree of foreclosure or the order confirming the

 9 sale of the property, such that these orders could no longer be appealed. See Speckner

10 v. Riebold, 86 N.M. 275, 277, 523 P.2d 10, 12 (1974) (stating that in a foreclosure

11 action, there are generally two final, appealable orders: the foreclosure decree and the

12 subsequent order confirming the sale). We therefore stated that we would presume

13 that those underlying orders were proper and only consider whether the district court

14 erred in issuing the writ of assistance. We proposed to find no error.

15   {3}   In Defendant’s memorandum in opposition, she raises arguments that are

16 directed at the underlying foreclosure action. However as she failed to timely appeal

17 either of these two final orders, she waived any arguments with respect to the merits

18 of the underlying foreclosure and judicial sale.        Defendant’s memorandum in

19 opposition does not provide any authority to demonstrate that the writ of assistance

                                              2
1 should not have been issued under the circumstances of this case, and we therefore

2 find no error.

3   {4}   Accordingly, for the reasons stated in this opinion and in our notice of proposed

4 summary disposition, we affirm.

5   {5}   IT IS SO ORDERED.



6                                          __________________________________
7                                          JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                              3